Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claims 1,5 are objected to because of the following informalities: 
Claim 1, line 28, 31 “ the first current” should be – the first currents—
Claim 1, line 29, 31,  “ the second current” should be – the second currents—
Claim 5, line 24, 27 “ the first current” should be – the first currents—
Claim 5, line 25, 27,  “ the second current” should be – the second currents—
Appropriate correction is required.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1,3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wen(CN103973245B) in view of Lin (US20140184292A1).
With regard to claim 1. Wen teaches a device, comprising:
a converter ( e.g., 105, Fig. 2) configured to generate a first output signal (  signal at Vout, Fig. 2) having the duty cycle ratio to an output terminal ( Vout, Fig. 2) according to an input signal ; a the current source I1 can use a fixed and large injection current) to the output terminal on a condition that a corresponding one of the first switches is turned on ( turn on of the M1, Fig. 2); a second current source circuit( I2, Fig. 2); and a second switch ( e.g., M2, Fig. 2) coupled between the second power source( GND, Fig. 2) and the second current source circuit (I2, Fig. 2), and configured to be turned on according to a second switching signals ( switch signal to gate of M2, Fig. 2), wherein the second current source circuit ( I2, Fig. 2) is configured to generate a fixed second current ( see page 8 of translation, para 2 the current source I2 can quickly discharge the level of the output voltage signal Vout with a fixed and large extraction current)  on a condition that a corresponding one of the second switches ( M2, Fig. 2) is turned on, and the second current flows from the output terminal ( Vout, Fig. 2) to the second power source (GND, Fig. 2) ( see the current direction of i2 is from Vout to gnd, Fig. 2), the number of the first current ( the number of 
Wen does not explicitly  teach the device for generating a duty cycle ratio for data,
the converter to have first output signal having the duty cycle ratio to an output terminal according to an input signal, the corrector is configured to adjust the duty cycle , a plurality of first switching signals and a plurality of second switch signals, plurality of first current source, plurality of first switches configured to be turned on according to the plurality of first switching signals, plurality of second current sources, plurality of second current sources, plurality of second switches configured to be turned on according to the plurality of second switching signals, plurality of second current sources, wherein a number of the first current to the output terminal is adjusted according to the plurality of first switching signals and a number of the second current from the output terminals is adjusted to the plurality of second switching signals, and the number of the first current and the number of the second current are configured to compensate the first output signal.
However,  Lin teaches the device for generating a duty cycle ratio for data ( see title, duty cycle, [0003] duty cycle correction for data  architecture), the converter ( 132, Fig. 1) to have first output signal ( output of 132, input of 150, Fig. 1, and CLKin in Fig. 3 ) having the duty cycle ratio to an output terminal (output of 132, Fig. 3) according to an input signal ( e.g., input of 132 Fig. 3), the corrector ( e.g., 158, Fig. 3 (300 in Fig. 3 is 150 in Fig. 1, which is a drive cell)) is configured to adjust the duty cycle ( see [0031] CLKout is used for duty cycle correction, Fig. 3) , a plurality of first switching signals  ( e.g., a set of adjust signals PD, Fig. 3, [0033])and a plurality of second switch signals ( e.g., a set of adjust signals ND, Fig. 3, [0033]), plurality of first current source ( e.g., 320, Fig. 3, [0033] 320 includes plurality of current sources) plurality of first switches([0033] 320 includes plurality of switches) configured to be turned on according to 320 includes a plurality of current sources and a plurality of switches to enable one or more of the plurality of current sources the pull-up adjusting circuit 320 in response to the set of adjustment signals PD.[0033], plurality of second current sources (330, Fig. 3 [0033] 330 includes a plurality current source),  plurality of second switches configured to be turned on according to the plurality of second switching signals ( e.g.,  330 includes a plurality of current sources and a plurality of switches to enable one or more of the plurality of current sources of the pull-down adjusting circuit 330 in response to the set of adjustment signals ND.[0033]) ,  when a number of the first current to the output terminal is adjusted according to the plurality of first switching signals(  set of adjustment signal PD, [0033], 320 includes a plurality of current sources and a plurality of switches to enable one or more of the plurality of current sources the pull-up adjusting circuit 320 in response to the set of adjustment signals PD.[0033] ) and a number of the second current from the output terminals is adjusted to the plurality of second switching signals ( set of adjustment signal ND, [0033], 330 includes a plurality of current sources and a plurality of switches to enable one or more of the plurality of current sources of the pull-down adjusting circuit 330 in response to the set of adjustment signals ND) and the number of the first current and the number of the second current are configured to compensate the first output signal (CLKin, Fig. 3, Wen also teaches the output current of the corrector is used to compensate the first output signal).
	First , absent any criticality, the duplicating the switch and current source, and use control signals to control the duplicated switches is only obvious modification of Wen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more current paths of the corrector, the more current it provides but the functionality of the circuit does not change. Second, it is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wen, to duplicate the current sources, 
 In addition,  Wen teaches the same structure as disclosed in the current application except it used in duty cycle for data ( Note that page 13, para 2 of Wen teaches the disclosed circuits can process different signals) , Lin teaches about similar circuit used for correct duty cycle for data. It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Wen to correct the duty cycle since courts have hold that  “(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429 (Fed. Cir. 1997). In current application, the intended use in duty cycle correction odes not differentiate the claimed apparatus from Wen that satisfying the claimed structure limitation.  
With regard to claim 3, Wen teaches a device for generating a duty cycle ratio for data, comprising: a first transistor(e.g., P1, Fig. 2); a second transistor ( e.g., N1, Fig. 2) configured to cooperate with the first transistor  ( e.g., P1, Fig. 2) to generate an output signal ( output of P1 and N1, Fig. 2) having to an output terminal ( Vout, Fig. 2) according to an input signal (input of P1 and N1, Fig. 2); and a corrector  ( e.g., M1, M2, I1, I2, Fig. 2) configured to generate at least one current ( I1 or I2, Fig. 2) to the output terminal ( Vout, Fig. 2) in response to the output signal, to adjust the duty cycle ratio of the output signal, wherein the at least one current ( e.g., I1, I2, Fig. 2)  is configured to be not flow through the first transistor ( P1, Fig. 2) and the second transistor ( e.g., P2, Fig. 2), wherein the corrector comprises: a first current source circuit ( e.g., the current source I1 can use a fixed and large injection current) of the at least one current to the output terminal ( e.g., Vout, Fig. 2) on a condition that a corresponding one of the first switches ( e.g., M1, Fig. 2) is turned on; a second current source circuit ( e.g., I2, Fig. 2); and
a second switch ( e.g., M2, Fig. 2) coupled between a second power source( GND, Fig. 2) and the second current source circuit ( e.g., I2, Fig. 2), and configured to be turned on according to a second switching signal ( control signal to gate of M2, Fig. 2), wherein each of the second current source circuits is configured to generate a fixed second current ( ( see page 8 of translation, para 2 the current source I2 can quickly discharge the level of the output voltage signal Vout with a fixed and large extraction current)  ) on a condition that a corresponding the second switch ( M2, Fig. 2) is turned on, and the second current ( e.g., I2, Fig. 2)  flows from the output terminal ( Vout, Fig. 2) to the second power source ( see direction of the I2 is from Vout to gnd, Fig. 2).
Wen does not explicitly  teach the device for generating a duty cycle ratio for data,
a output signal having the duty cycle ratio to an output terminal according to an input signal, the corrector is configured to adjust the duty cycle , plurality of first current source, plurality of first switches configured to be turned on according to the plurality of first switching signals, plurality of second current sources, plurality of second current sources, plurality of second switches configured to be turned on according to the plurality of second switching signals, plurality of second current sources.
320 includes a plurality of current sources and a plurality of switches to enable one or more of the plurality of current sources the pull-up adjusting circuit 320 in response to the set of adjustment signals PD.[0033], plurality of second current sources (330, Fig. 3 [0033] 330 includes a plurality current source),  plurality of second switches configured to be turned on according to the plurality of second switching signals ( e.g.,  330 includes a plurality of current sources and a plurality of switches to enable one or more of the plurality of current sources of the pull-down adjusting circuit 330 in response to the set of adjustment signals ND.[0033]) 
	First , absent any criticality, the duplicating the switch and current source, and use control signals to control the duplicated switches is only obvious modification of Wen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more current paths of the corrector, the more current it provides but the functionality of the circuit does not change. Second, it is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wen, to duplicate the current sources, 
	 In addition,  Wen teaches the same structure as disclosed in the current application except it used in duty cycle for data ( Note that page 13, para 2 of Wen teaches the disclosed circuits can process different signals) , Lin teaches about similar circuit used for correct duty cycle for data. It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Wen to correct the duty cycle since courts have hold that  “(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429 (Fed. Cir. 1997). In current application, the intended use in duty cycle correction does not differentiate the claimed apparatus from Wen that satisfying the claimed structure limitation.  
With regard to claim 5, Wen teaches a method for generating a duty cycle ratio for data, comprising: generating, by a converter ( e.g., P1, N1, Fig. 2), an output signal ( output of 105, Fig. 2)to an output terminal ( Vout, Fig. 2) according to an input signal ( input of P1, N1, Fig. 2); generating a control signal ( e.g., Vc, Fig. 2) based on the output signal( e.g., Vout, Fig. 2) and a reference signal ( e.g., Vbg, Fig. 2); and generating, by a corrector ( e.g., 125, Fig. 2), at least one current ( e.g., I1, I2, Fig. 2) according to the control signal ( e.g., Vc, Fig. 2), and transmitting the at least one current to the output terminal ( Vout, Fig. 2)  without transmitting through the converter ( e.g., P1, N1, Fig. 2)( I1, I2 is not through P1, N1, Fig. 2)  , wherein the corrector comprises: a first current source circuit ( e.g., I1, Fig. 2); a first switch ( e.g., M1, Fig. the current source I1 can use a fixed and large injection current) to the output terminal ( Vout, Fig. 2)on a condition that a corresponding the first switch( M1, Fig. 2) is turned on; a second current source circuit ( I2, Fig. 2); and a second switch( e.g., M2, Fig. 2)  coupled between the second power source ( e.g., GND, Fig. 2)and the second current source circuit( e.g., I2, Fig. 2), and configured to be turned on according to second switching signal( switches signal to M2, Fig. 2), wherein each of the second current source circuit( e.g., I2, Fig. 2) is configured to generate a fixed second current ( ( see page 8 of translation, para 2 the current source I2 can quickly discharge the level of the output voltage signal Vout with a fixed and large extraction current)  on a condition that a corresponding one of the second switches( e.g., M2, Fig. 2) is turned on, and the second current flows from the output terminal ( e.g., Vout, Fig. 2) to the second power source ( GND, Fig. 2) ( see I2 direction from Vout to gnd, Fig. 2).
Wen does not explicitly  teach the method for generating a duty cycle ratio for data,
 the corrector is configured to correct the duty cycle , plurality of first current source, plurality of first switches configured to be turned on according to the plurality of first switching signals, plurality of second current sources, plurality of second current sources, plurality of second switches configured to be turned on according to the plurality of second switching signals, plurality of second current sources. wherein a number of the first current to the output terminal is adjusted according to the plurality of first switching signals and a number of the second current from the output terminals is adjusted to the plurality of second switching signals, and the number of the first current and the number of the second current are configured to compensate the first output signal.
320 includes a plurality of current sources and a plurality of switches to enable one or more of the plurality of current sources the pull-up adjusting circuit 320 in response to the set of adjustment signals PD.[0033], plurality of second current sources (330, Fig. 3 [0033] 330 includes a plurality current source),  plurality of second switches configured to be turned on according to the plurality of second switching signals ( e.g.,  330 includes a plurality of current sources and a plurality of switches to enable one or more of the plurality of current sources of the pull-down adjusting circuit 330 in response to the set of adjustment signals ND.[0033]) ,  when a number of the first current to the output terminal is adjusted according to the plurality of first switching signals(  set of adjustment signal PD, [0033], 320 includes a plurality of current sources and a plurality of switches to enable one or more of the plurality of current sources the pull-up adjusting circuit 320 in response to the set of adjustment signals PD.[0033] ) and a number of the second current from the output terminals is adjusted to the plurality of second switching signals ( set of adjustment signal ND, [0033], 330 includes a plurality of current sources and a plurality of switches to enable one or more of the plurality of current sources of the pull-down adjusting circuit 330 in response to the set of adjustment signals ND) and the number of the first current and the number of the second current are configured to compensate the first output signal (CLKin, Fig. 3, Wen also teaches the output current of the corrector is used to compensate the first output signal)
	First , absent any criticality, the duplicating the switch and current source, and use control signals to control the duplicated switches is only obvious modification of Wen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more current paths of the corrector, the more current it provides but the functionality of the circuit does not change. Second, it is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wen, to duplicate the current sources, the switches and generate switch signals for duplicated switches , as suggested by Lin, in order to use multiple current corrector paths to compensate the variation in the output, improve the capability of the system and increase the operation speeds. The combination is obvious which is evidenced by a teaching reference para [0021] of Chen (US20050074076) describes that the person skilled in the art can simply compose the tunable current source (or the tunable current sink) by using a plurality of current sources (or current sinks) combined with different switches controlled by the determining circuit 290.
 	In addition,  Wen teaches the same structure as disclosed in the current application except it used in duty cycle for data ( Note that page 13, para 2 of Wen teaches the disclosed circuits can process different signals) , Lin teaches about similar circuit used for correct duty cycle for data. It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Wen to correct the duty cycle since courts has been hold that  “(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429 (Fed. Cir. 1997). 
With regard to claim 6, the combination of Wen and Lin teaches all the limitations of claim 5, Wen further teaches generating the at least one current comprises:
generating, by one of the plurality of the first current source circuits ( e.g., I1, Fig. 2, Lin teaches about plurality of first current source circuits or it is obvious to duplicate the current sources is obvious as discussed above), a first fixed current ( I1 is fixed as discussed above) of the at least one current to the output terminal ( Vout, Fig. 2) on a condition that first switches ( M1, Fig. 2, the combination of wen and Lin teaches about duplication of switches ) is turned on,  according to a plurality of  first switching signal( switch for the gate of M1, Fig. 2, the duplications of switching signal is obvious discussed above, Lin teaches about a set of PD signals in [0033]); and generating, by one of the second current source circuits ( e.g., I2, Fig. 2), a fixed second current ( I2 is fixed as discussed above, Fig. 2)of the at least one current to the output terminal on a condition that one of the plurality of second switches ( e.g., M2, Fig. 2, the combination of Wen and Lin teaches about the duplicate switches part) is turned on, according to a  plurality of second switching signal ( switch signal to control the gate of M2, Fig. 2, Lin teaches about a set of ND signals), and the second current  of the at least one current flows from the output terminal ( Vout, Fig. 2)to a power source ( GND, Fig. 2).

4. Claims 2, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wen( CN103973245B) and Lin (US20140184292A1) in further view of Lee (US20140266362A1)
With regard to claim 2, the combination of Wen and Lin teaches all the limitations of claim 1, Wen further teaches  a comparator ( e.g., 1202, Fig. 2) configured to generate the control signal ( e.g., Vc, Fig. 2)  according to the first output signal ( Vout, Fig. 2) and the reference signal ( e.g., Vbg, Fig. 2).

However, Lee teaches an encoder  ( e.g., 150, Fig. 2 see applicant’s specification [0037] encoder is implemented with a counter and 150 is a counter) configured to generate an encoded signal ( e.g., output of 150, Fig. 2) according to the control signal ( output of 140, Fig. 2); and a demultiplexer ( e.g.,160, Fig. 2) configured to generate the plurality of first switching signals ( DNCD[n:0], Fig. 3A) and the plurality of second switching signals ( UPCD[n:0], Fig. 1)  according to the encoded signal ( output of 150, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Claim 1, to include an encoder configured to generate an encoded signal according to the control signal; and include a demultiplexer configured to generate the plurality of first switching signals and the plurality of second switching signals according to the encoded signal, as taught by Lee, in order to use a digital control technical to accurately control the current pass through the duty cycle corrector to implement the duty cycle correction, provide faster operation speed and improve the performance  of the operating system.
With regard to claim 4, the combination of Wen and Lin teaches all the limitations of claim 3,  Wen further teaches  a comparator ( e.g., 1202, Fig. 2) configured to generate the control signal ( e.g., Vc, Fig. 2)  according to the first output signal ( Vout, Fig. 2) and the reference signal ( e.g., Vbg, Fig. 2).
Wen does not teach an encoder configured to generate an encoded signal according to the control signal; and a demultiplexer configured to generate the plurality of first switching signals and the plurality of second switching signals according to the encoded signal.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 3, to include an encoder configured to generate an encoded signal according to the control signal; and include a demultiplexer configured to generate the first plurality of switching signals and the plurality of second switching signals according to the encoded signal, as taught by Lee, in order to use a digital control technical to accurately control the current pass through the duty cycle corrector to implement the duty cycle correction, provide faster operation speed and improve the performance  of the operating system.
With regard to claim 7, the combination of Wen and Lin teaches all the limitations of claim 6,  but not generating, by an encoder, an encoded signal according to the control signal; and generating, by a demultiplexer, the plurality of first switching signal and the plurality of second switching signal according the encoded signal.
However, Lee teaches, generating, by an encoder  ( e.g., 150, Fig. 2 see applicant’s specification [0037] encoder is implemented with a counter and 150 is a counter) an encoded signal ( e.g., output of 150, Fig. 2) according to the control signal ( output of 140, Fig. 2); and generating, by a demultiplexer ( e.g.,160, Fig. 2) , the plurality of first switching signals ( DNCD[n:0], Fig. 3A) and the plurality of second switching signals ( UPCD[n:0], Fig. 1)  according to the encoded signal ( output of 150, Fig. 2).

Respond to arguments
5. The 112(a) rejection in the final office action on 6/10/2021 are withdrawn because Applicant amended the claims 1, 3 and 5 and removes the new matter “fixed current”
Applicant’s arguments with respect to claim(s) 1, 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 The Examiner reminds Applicant that Claim 3 is an independent claim. However,  Applicant states claim 3 depends on claim 1 in the page 15 of remark, and does not include the newly amended feature (including in claim 1 and Claim 5)  to  claim 3. 

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Gong (US20080180151) teaches about an oscillator with adaptive current sources.
	BÄURLE (EP1909383A2) teaches about a duty cycle controller with current source and switches.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.